Citation Nr: 1527669	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  13-10 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1982 to May 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

In the March 2009 rating decision, the RO denied service connection for right ear hearing loss because audiometric test results of record did not demonstrate pure tone thresholds which met the definition of a hearing loss disability for VA service connection purposes.  See 38 C.F.R. § 3.385 (2014).  A subsequent VA treatment record from August 2009 notes that the Veteran underwent additional pure tone audiometric testing.  This record represents "new and material evidence" sufficient to prevent the finality of the March 2009 rating decision, per 38 C.F.R. § 3.156(b).  

Subsequently, the RO readjudicated the issue of entitlement to service connection for right ear hearing loss, and confirmed and continued the denial in a June 2011 rating decision.  The Veteran submitted a Notice of Disagreement in July 2011 and timely perfected his appeal to the Board with the filing of his substantive appeal in April 2013.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran underwent pure tone audiological testing in August 2009.  However, neither a copy of the audiogram report nor notation of the results, in terms of pure tone thresholds in decibels, is of record.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, the AOJ should take all necessary actions to obtain any documented audiometric test results from the Albany, New York VA Medical Center.  Additionally, other than records of compensation and pension examinations, the most recent record of VA treatment in the claims file is from September 2012.  On remand, the AOJ should also acquire any outstanding VA treatment records from September 2012 to the present, and associate them with the claims file.

The Veteran was most-recently provided with VA audiological examination in February 2013 but was not shown to have a hearing loss disability in the right ear for VA service connection purposes.  On his VA Form 9, submitted in April 2013, the Veteran stated that his hearing was deteriorating, and thus, essentially claimed a worsening of his right ear hearing loss.  Given his description of worsening symptomatology since the February 2013 VA examination, along with the recognition that February 2013 audiometric testing demonstrated auditory thresholds for several frequencies that were just below that which is required to be deemed a hearing loss "disability" for VA service connection purposes, the Board finds that an additional VA audiological examination is warranted in this case.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's duty to assist includes providing a thorough and contemporaneous medical examination).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all of the Veteran's VA treatment records from September 2012 to the present.  Additionally, take all necessary action to obtain the numeric results of pure tone audiometric testing (graphic or table form) performed at the Albany VAMC in August 2009.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Thereafter, schedule the Veteran for a VA examination with a board-licensed audiologist to evaluate any right ear hearing loss.  Any and all studies, tests, and evaluations deemed necessary should be performed.  All pertinent evidence of record must be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether these records, to include a copy of this remand, were reviewed in connection with this examination.  

If the audiometric testing reveals a right ear hearing loss disability for VA compensation purposes, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current right ear hearing loss arose during service, is otherwise related to his military service, to include in-service noise exposure, or is related to his service-connected left ear hearing loss disability.  In providing this opinion, the examiner must consider the Veteran's military occupational specialty; any objective medical findings in the service treatment records; and his competent statements regarding the onset and progression of his right ear hearing symptomatology.

All opinions must be supported by a complete rationale. 

3.  In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be obtained and incorporated into the claims file.  The record should also reflect whether any notice that was sent was returned as undeliverable, if applicable.

4.  After completing the above, and conducting any further development deemed necessary, readjudicate the claim for service connection for right ear hearing loss in light of all additional evidence received.  If the benefit sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded them an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


